Citation Nr: 0604842	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

An initial review of the claims file indicates that the 
veteran has claimed service connection for PTSD in relation 
to the stressor of an in-service personal assault.  
The nature of this stressor is therefore such that the 
provisions of 38 C.F.R. 
§ 3.304(f)(3) (2005) are applicable.  In response to a 
veteran's claim that PTSD is based upon the stressor of an 
in-service personal assault, per 38 C.F.R. § 3.304(f)(3) and 
the Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2005), VA is under a duty to advise the 
veteran that evidence from sources other than his service 
records may constitute credible supporting evidence of the 
occurrence of this stressor.  Simply citing to the provisions 
of 38 C.F.R. § 3.304 in the statement of the case is 
insufficient to satisfy the notice requirements of the VCAA.  
VA must also allow a veteran an opportunity to either furnish 
this type of evidence or to advise VA of potential sources of 
such evidence.  It appears that the RO, however, has not yet 
informed the veteran of these additional potential sources of 
information and evidence for his claim.  This action must be 
accomplished prior to any appellate review.

If a PTSD claim is based upon an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to (as 
applicable to the identified stressor): records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. 
§ 3.304(f)(3).

After the above development is complete, the RO also needs to 
determine whether to afford the veteran a VA examination in 
order to determine the nature and etiology of any currently 
diagnosed PTSD.  See 38 C.F.R. § 3.159(c)(4) (2005).

As well, the veteran indicated that shortly after his 
discharge, for the period from approximately April 1981 to 
December 1984, he received treatment at the Wade Park VA 
Medical Center (VAMC), for a low back disorder which he avers 
was also incurred as a result of his claimed in-service 
personal assault.  The Board finds that these VA treatment 
records must be obtained for the veteran's pending claim for 
service connection for a low back disorder, if possible.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95.  As well, on remand, the RO should also 
obtain the veteran's recent VA records for both psychiatric 
and low back problems (at various facilities within the VA 
Healthcare System for Cleveland, Ohio).  Id.

In addition, the veteran testified that he received treatment 
for his low back problems through Kaiser Permanente, while he 
was an employee of SPS Technologies, from approximately June 
1998 through December 2002.  The RO should also attempt to 
retrieve these records.  See 38 C.F.R. § 3.159(c)(1) (2005).

Accordingly, in order to give the veteran every consideration 
with respect to his claims, these matters are REMANDED to the 
RO (via the AMC) for the following:

1.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the RO should furnish the 
veteran and his representative with a 
development letter that is tailored to a 
claim for service connection for PTSD as 
based upon the identified stressor of an 
in-service personal assault.  The RO 
should allow an appropriate period of 
time for response to this communication, 
and/or for the submission of additional 
evidence in support of this theory of 
entitlement.  The RO should also 
undertake any other action necessary to 
assist the veteran in obtaining 
additional evidence for this claim. 

2.  After the RO completes the 
development requested in paragraph (1) to 
the extent possible, it should determine 
whether an examination and/or a medical 
opinion is necessary to make a decision 
on the claim for service connection for 
PTSD.  If so, it should then schedule 
such an examination and/or arrange for 
the procurement of a medical opinion in 
this matter.  

3.  The RO should undertake all necessary 
action to retrieve the veteran's record 
of treatment for low back problems from 
the Wade Park VAMC, for the period of 
approximately April 1981 to December 
1984.

4.  The RO should obtain the veteran's 
record of psychiatric and low back 
treatment within the VA Healthcare System 
for Cleveland, Ohio, for the period of 
October 2004 to the present.

5.  The RO should contact the veteran and 
request that he provide contact 
information and a completed consent form 
in order to obtain his record of medical 
treatment for low back problems from 
Kaiser Permanente (while an employee of 
SPS Technologies) for the period of 
approximately June 1998 to December 2002, 
and then undertake all necessary attempts 
to obtain these records (if warranted).  

6.  After the RO completes all 
development requested above to the extent 
possible, it should readjudicate the 
veteran's claims, via application of all 
appropriate laws and regulations 
(including 38 C.F.R. § 3.304(f)(3)) and 
consideration of all additional 
information and evidence received since 
the issuance of the March 2005 statement 
of the case.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

